DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Amendment
Examiner acknowledges the amendments to the claims received on 12/29/2020 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 8-11 in the filing on 12/29/2020 that the cited prior art does not teach “the controller then automatically assigning the idle mode to the computer based gesture sensor application after the predefined number of n arbitrary input gestures have been received.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed, however the prior art has been maintained.  Respectfully, Goetz teaches “the controller then automatically assigning the idle mode to the computer based gesture sensor application after the predefined number of n arbitrary input gestures have been received.”  Goetz teaches a medical procedure with two steps, with 1 input gesture in each step, or a total of n=2 input 
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 12/29/2020 are moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 7, 16-19 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-12, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz et al., Patent Application Publication Number US 20160216768 A1 (hereinafter “Goetz”).
Claim 1: Goetz teaches “A method (i.e. method [Goetz 0007]) for controlling a computer based system by using gestures (i.e. the gesture control mode for one or more control gesture inputs [Goetz 0007]), the computer based system comprising a controller (i.e. processor [Goetz 0007]), at least one computer based target application (i.e. control one or more actions related to a medical procedure [Goetz 0007]… interface with one or more medical devices configured to perform an action related to a medical procedure [Goetz 0045]), and a gesture sensor controlled by a computer based gesture sensor application (i.e. monitoring… for one or more control gesture inputs [Goetz 0007]… Gesture control device 22 may receive [from sensors 30] the field input data [and], determine when… detected gestures result in a respective gesture input [Goetz 0041]) that is configured to adopt different modes (i.e. gesture control mode… exiting… the gesture control mode, wherein exiting the gesture control mode disables gesture input control of the one or more actions [Goetz 0007]… gesture control is active… or inactive [Goetz 0043]… gesture control mode status [Goetz 0049]), the controller being connected with or co-operating with the at least one computer based target application and the computer based gesture sensor application (i.e. monitoring, by the processor… for… gesture inputs… requesting the processor control the one or more actions related to the medical procedure [Goetz 0007]), the method comprising the steps of: 
the computer based gesture sensor application being in an idle mode (i.e. the gesture input controlling the gesture control mode status (e.g., whether the gesture control mode has been entered or not) remains separate from any gesture input used to control the one or more actions [Goetz 0049] note: the state of not being in a gesture control mode is an idle mode) and being brought into an activation mode (i.e. gesture control mode [Goetz 0047]) in response to the gesture sensor receiving an activation gesture (i.e. indicator gesture input [Goetz 0047]) (i.e. gesture control device 22 may be configured to receive an indication of a first gesture input and determine that the first gesture input is an indicator gesture input. Responsive to the determination that the first gesture input is the indicator gesture input, gesture control device 22 may be configured to enter a gesture control mode [Goetz 0047]), the idle mode being a mode in which the activation gesture is recognized (i.e. gesture control device 22 may be configured to receive an indication of a first gesture input and determine that the first gesture input is an indicator gesture input [Goetz 0047]), the activation mode allowing the gesture sensor to receive (i.e. the gesture control mode has been entered and gesture input can be used for control of the medical procedure [Goetz 0048]) a predefined number (i.e. the medical procedure includes a plurality of steps and, for one step of the plurality of steps, gesture control device 22 is configured to accept gesture input controlling one… [action] related to the medical procedure during the one step [Goetz 0061] note: according to Oxford Language Dictionary, a procedure is an established or prescribed way of doing something, especially in regards to a method.  Since it’s established or prescribed, the number and order of steps is known at the time the procedure is chosen.  Thus the number of steps and gestures required for the procedure are known beforehand, or predefined) of n arbitrary input gestures, where n is at least one (i.e. medical procedure for multiple steps… Gesture control device 22 may accept one… gesture [input]… during the first step and determine that the medical procedure has entered a second step of the medical procedure... Responsive to the determination that the medical procedure has entered the second step of the medical procedure, gesture control device 22 may enter the gesture control mode and accept one… gesture [input]… during the second step [Goetz 0062] note: from above, a procedure contains a predefined number of steps/gestures.  In this example, n=2), 
the gesture sensor receiving the predefined number of n arbitrary input gestures (i.e. medical procedure for multiple steps… Gesture control device 22 may accept one… gesture [input]… during the first step and determine that the medical procedure has entered a second step of the medical procedure... Responsive to the determination that the medical procedure has entered the second step of the medical procedure, gesture control device 22 may enter the gesture control mode and accept one… gesture [input]… during the second step [Goetz 0062] note: from above, a procedure contains a predefined number of steps/gestures.  In this example, n=2), 
the computer based gesture sensor application forwarding the predefined number of n arbitrary input gestures to the controller (i.e. gesture inputs are used to control actions in the respective steps [Goetz 0062] note: this is in regards to the two step procedure, thus the number of steps is 2, and they are predefined), 
the controller instructing the at least one computer based target application to adapt according to the predefined number of n arbitrary input gestures (i.e. gesture inputs are used to control actions in the respective steps [Goetz 0062] note: this is in regards to the two step procedure, thus the number of steps is 2, and they are predefined), and 
the controller then automatically assigning the idle mode to the computer based gesture sensor application (i.e. responsive to determining that the second step has been completed, exit the gesture control mode for the second step [Goetz 0062] note: from above, the state of not being in a gesture control mode is an idle mode) after the predefined number of n arbitrary input gestures have been received (i.e. responsive to determining that the second step has been completed, exit the gesture control mode for the second step [Goetz 0062] note: once the number of gestures n=2 is complete, the second step is complete. As soon as the step is complete, the system returns to an idle mode.  The system returns to idle mode without any user interaction after the n=2 gestures, thus it is automatic.  The system returns to idle mode after the n=2 gestures are complete, thus the system returns to idle mode automatically after receiving the n=2 gestures).”

Claim 10: Goetz teaches “The method according to claim 1, wherein the system is connected to or cooperates with devices or functions comprising any of a display (i.e. Gesture control device 22 may be in communication with display 24 [Goetz 0042]), a networked system, a computer program product, room lighting, audio volume, electrical furniture or electronic communication devices, and the method comprising the controller instructing the target application to adapt any settings of any of the above mentioned devices or functions (i.e. User interface 78 may include… a display… may be a touch screen… may also receive user input… the input may request some other change to the delivery [Goetz 0115]).”

Claim 11: Goetz teaches “A gesture controlled system (i.e. system [Goetz 0008]) comprising: 
a user interface (i.e. user interface [Goetz 0048]), 
a gesture sensor (i.e. sensors, may be configured to detect hand motions or hand configurations presented by the user as gesture input [0030]), 
a computational unit comprising a processor executing a controller (i.e. processor [Goetz 0007]), 
(i.e. monitoring, by the processor… for… gesture inputs… requesting the processor control the one or more actions related to the medical procedure [Goetz 0007]), 
the gesture sensor being controlled by the computer based gesture sensor application (i.e. monitoring… for one or more control gesture inputs [Goetz 0007]… Gesture control device 22 may receive [from sensors 30] the field input data [and], determine when… detected gestures result in a respective gesture input [Goetz 0041]), the computer based gesture sensor application being connected to or co- operating with the controller (i.e. monitoring, by the processor… for… gesture inputs… requesting the processor control the one or more actions related to the medical procedure [Goetz 0007]), 
the controller being connected to or co-operating with the at least one computer based target application (i.e. monitoring, by the processor… for… gesture inputs… requesting the processor control the one or more actions related to the medical procedure [Goetz 0007]), 
the computer based gesture sensor application being configured to have an idle mode (i.e. the gesture input controlling the gesture control mode status (e.g., whether the gesture control mode has been entered or not) remains separate from any gesture input used to control the one or more actions [Goetz 0049] note: the state of not being in a gesture control mode is an idle mode) and the gesture sensor being adapted to receive an activation gesture to bring the computer based gesture sensor application into an activation mode (i.e. gesture control device 22 may be configured to receive an indication of a first gesture input and determine that the first gesture input is an indicator gesture input. Responsive to the determination that the first gesture input is the indicator gesture input, gesture control device 22 may be configured to enter a gesture control mode [Goetz 0047]), the idle mode being a mode in which the activation gesture is recognized (i.e. gesture control device 22 may be configured to receive an indication of a first gesture input and determine that the first gesture input is an indicator gesture input [Goetz 0047]), the activation mode allowing the gesture sensor to receive (i.e. the gesture control mode has been entered and gesture input can be used for control of the medical procedure [Goetz 0048]) a predefined number (i.e. the medical procedure includes a plurality of steps and, for one step of the plurality of steps, gesture control device 22 is configured to accept gesture input controlling one… [action] related to the medical procedure during the one step [Goetz 0061] note: according to Oxford Language Dictionary, a procedure is an established or prescribed way of doing something, especially in regards to a method.  Since it’s established or prescribed, the number and order of steps is known at the time the procedure is chosen.  Thus the number of steps and gestures required for the procedure are known beforehand, or predefined) of n arbitrary input gestures where n is at least one (i.e. medical procedure for multiple steps… Gesture control device 22 may accept one… gesture [input]… during the first step and determine that the medical procedure has entered a second step of the medical procedure... Responsive to the determination that the medical procedure has entered the second step of the medical procedure, gesture control device 22 may enter the gesture control mode and accept one… gesture [input]… during the second step [Goetz 0062] note: from above, a procedure contains a predefined number of steps/gestures.  In this example, n=2), 
the gesture sensor being configured to receive the predefined number of n arbitrary input gestures (i.e. medical procedure for multiple steps… Gesture control device 22 may accept one… gesture [input]… during the first step and determine that the medical procedure has entered a second step of the medical procedure... Responsive to the determination that the medical procedure has entered the second step of the medical procedure, gesture control device 22 may enter the gesture control mode and accept one… gesture [input]… during the second step [Goetz 0062] note: from above, a procedure contains a predefined number of steps/gestures.  In this example, n=2), the computer based gesture sensor application being configured to forward the predefined number of n arbitrary input gestures to the controller (i.e. gesture inputs are used to control actions in the respective steps [Goetz 0062] note: this is in regards to the two step procedure, thus the number of steps is 2, and they are predefined), 
the controller being configured to instruct the at least one computer based target application to adapt according to the predefined number of n arbitrary input gestures (i.e. gesture inputs are used to control actions in the respective steps [Goetz 0062] note: this is in regards to the two step procedure, thus the number of steps is 2, and they are predefined), the controller being configured to then automatically assign the idle mode to the computer based gesture sensor application (i.e. responsive to determining that the second step has been completed, exit the gesture control mode for the second step [Goetz 0062] note: from above, the state of not being in a gesture control mode is an idle mode) after the predefined number of n arbitrary input gestures have been received (i.e. responsive to determining that the second step has been completed, exit the gesture control mode for the second step [Goetz 0062] note: once the number of gestures n=2 is complete, the second step is complete. As soon as the step is complete, the system returns to an idle mode.  The system returns to idle mode without any user interaction after the n=2 gestures, thus it is automatic.  The system returns to idle mode after the n=2 gestures are complete, thus the system returns to idle mode automatically after receiving the n=2 gestures).”

Claim 12: Goetz teaches “The gesture controlled system according to claim 11, wherein the user interface is display-based (i.e. User interface 78 may include… a display… may be a touch screen… may also receive user input… [Goetz 0115]).”	

Claim 20: Goetz teaches “The gesture controlled system according to claim 11, adapted to recognise any of, the “idle gesture” being an “open hand”, the “activation gesture” being a “closed hand”, a “confirmation gesture” being a “thumbs up”, a “cancellation gesture” being a “thumbs down”, an “input gesture” being a “swipe” (i.e. gesture input types may include… directional swipes (e.g., up, down, left, or right) [Goetz 0125]).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Macdougall et al., Patent Application Publication number US 20130271397 A1 (hereinafter “Macdougall”).
Claim 2:  Goetz teaches all the limitations of claim 1, above.  Goetz teaches “wherein if the computer based gesture sensor application is in an activation mode (i.e. gesture control is active (or "on" to indicate that the system is currently detecting gestures or using gesture input) [Goetz 0043]).”
Goetz is silent regarding “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters idle mode.”
Macdougall teaches “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters idle mode (i.e. computer system exits the mode of operation after the user performs the user gesture. Once the user gesture is complete, the computer system may exit the gesture tracking mode and/or command mode. At this point, the computer system may no longer accept a gesture input [Macdougall 0082]).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve the issue where “in touch-free systems, there is not an inherently clear way to determine the beginning and end of a gesture [Macdougall 0004].”

Claim 14:  Goetz teaches all the limitations of claim 11, above.  Goetz teaches “wherein, when the computer based gesture sensor application is in an activation mode (i.e. gesture control is active (or "on" to indicate that the system is currently detecting gestures or using gesture input) [Goetz 0043]).”
Goetz is silent regarding “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters the idle mode.”
Macdougall teaches “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters the idle mode (i.e. computer system exits the mode of operation after the user performs the user gesture. Once the user gesture is complete, the computer system may exit the gesture tracking mode and/or command mode. At this point, the computer system may no longer accept a gesture input [Macdougall 0082]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to enter an idle mode after one gesture as disclosed by Macdougall.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve the issue where “in touch-free systems, there is not an inherently clear way to determine the beginning and end of a gesture [Macdougall 0004].”

Claims 3, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Bedikian et al., Patent Application Publication number US 20140201666 A1 (hereinafter “Bedikian”).
Claim 3:  Goetz teaches all the limitations of claim 1, above.  There are two modes in claim 1, an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).  
Goetz is silent regarding “comprising providing feedback after every change of mode of the computer based gesture sensor application, said feedback being visual or audible or haptic or any combination of the three.”
Bedikian teaches “comprising providing feedback after every change of mode of the computer based gesture sensor application, said feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to provide feedback after changing to an idle mode as disclosed by Bedikian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the 

Claim 16:  Goetz teaches all the limitations of claim 11, above.  There are two modes in claim 11, an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).  
Goetz is silent regarding “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three.”
Bedikian teaches “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to provide feedback after changing to an idle mode as disclosed by Bedikian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the computer to guess the answers; thus, it helps reduce software complexity and cost [Bedikian 0066].”

Claim 17:  Goetz teaches all the limitations of claim 12, above.  There are two modes in claim 11, an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).  Bedikian teaches “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
One would have been motivated to combine Goetz and Bedikian before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the computer to guess the answers; thus, it helps reduce software complexity and cost [Bedikian 0066].”

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Macdougall, in further view of Bedikian.
Claim 4:  Goetz and Macdougall teach all the limitations of claim 2, above.  The two modes are an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).  

Bedikian teaches “comprising providing feedback after every change of mode of the computer based gesture sensor application, said feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goetz and Macdougall to include the feature of having the ability to provide feedback after changing to an idle mode as disclosed by Bedikian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the computer to guess the answers; thus, it helps reduce software complexity and cost [Bedikian 0066].”

Claim 19:  Goetz and Macdougall teach all the limitations of claim 14, above.  The two modes are an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).

Bedikian teaches “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goetz and Macdougall to include the feature of having the ability to provide feedback after changing to an idle mode as disclosed by Bedikian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the computer to guess the answers; thus, it helps reduce software complexity and cost [Bedikian 0066].”

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Townsend et al., Patent Number US 9304674 B1 (hereinafter “Townsend”).
Claim 5:  Goetz teaches all the limitations of claim 1, above.  Goetz is silent regarding “wherein the computer based system comprises a display having a display area and menu choices, the method comprising outputting the menu choices at the edges of the display area.”
(Townsend Fig. 7 shows four peripheral controls 702(a), 702(b), 702(c), and 702(d)).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to display menus at the edges of a display as disclosed by Townsend.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “provide an intuitive way for a user to navigate through various types of content [Townsend Col 10, lines 31-32].”

Claim 6:  Goetz and Townsend teach all the limitations of claim 5, above.  Townsend teaches “comprising outputting one menu choice per edge of the display area (Townsend Fig. 7 shows four peripheral controls 702(a), 702(b), 702(c), and 702(d)).”  
One would have been motivated to combine Goetz and Townsend, before the effective filing date of the invention because it provides the benefit to “provide an intuitive way for a user to navigate through various types of content [Townsend Col 10, lines 31-32].”

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Jin, Patent Application Publication number US 20130227464 A1 (hereinafter “Jin”).
Claim 7:  Goetz teaches all the limitations of claim 1, above.  Goetz is silent regarding “wherein the computer based system comprises a display showing a sliding scale or a set of discrete ordered choices and a means for recognising performed gestures, the method comprising initiating a move along the sliding scale or through the set of discrete ordered choices, in a 
Jin teaches “wherein the computer based system comprises a display showing a sliding scale or a set of discrete ordered choices (i.e. first region 410 displays scrollable contents [Jin 0041, Fig. 4A] note: scrollable contents have discrete indicators 417) and a means for recognising performed gestures (i.e. touch drag gesture is sensed [Jin 0038]), the method comprising initiating a move along the sliding scale or through the set of discrete ordered choices (i.e. a scroll feature [Jin 0050] note: scrolling of the pages with discrete indicators 417), in a direction by recognition of a moving gesture (Jin Fig. 4A direction P2), the movement of the gesture being from a first point to a second point (Jin Fig. 4A point P1 to point P2) in the same direction, then recognising that the gesture is kept still at the second point while parsing through said scale or choices continues (i.e. if the user stops the drag at P2 and holds the contact, the contents will continue to be scrolled [Jin 0050]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to hold a gesture to continue scrolling as disclosed by Jin.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a screen change method of quickly changing the current screen to a previous or subsequent screen [Jin 0009].”

Claim 8:  Goetz and Jin teach all the limitations of claim 7, above.  Jin teaches “wherein the distance between the first and second point is related to the speed with which the level (i.e. if the user stops the drag at P2 and holds the contact, the contents will continue to be scrolled [at] scroll speed S1 proportional to distance D1 [Jin 0050, Fig. 7]).”  
One would have been motivated to combine Goetz and Jin, before the effective filing date of the invention because it provides the benefit where “to provide a screen change method of quickly changing the current screen to a previous or subsequent screen [Jin 0009].”

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Stafford, Patent Application Publication number US 20150094142 A1 (hereinafter “Stafford”).
Claim 9:  Goetz teaches all the limitations of claim 1, above.  Goetz is silent regarding “wherein the sensor has an active field of detection, and if a performed gesture is sensed within an area adjacent to a border of the active field of detection, the area being 0 to 20 percent of the area of active field of detection, the system provides a dedicated feedback, said feedback being visual or audible or haptic or any combination of the three.”
Stafford teaches “wherein the sensor has an active field of detection (i.e. a field of view of a camera [Stafford 0034]), and if a performed gesture is sensed within an area adjacent to a border of the active field of detection (i.e. users of head mounted displays that approach an edge of a scene or move outside a field of view of a camera [Stafford 0034]… proximity of a player to another player [Stafford 0072]), the area being 0 to 20 percent of the area of active field of detection (i.e. proximity of the player to an edge of a scene, proximity of a player to another player [Stafford 0072]… player A may intrude into player B's game zone [Stafford 0072, Fig. 9] note: a border of an active field of detection of a player’s area (game zone) is crossed at the edge, or at an 0% area adjacent to the border), the system provides a dedicated feedback, said feedback being visual or audible or haptic or any combination of the three (i.e. warning includes audio messages, displayable or visible messages… causing the head mounted display to vibrate [Stafford 0034]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to detect a boundary as disclosed by Stafford.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve “It may be annoying for the user when the human-computer interaction is interrupted if the user moves out of the field of view [Stafford 0005].”

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Jassal et al., Patent Application Publication number US 20180321738 A1 (hereinafter “Jassal”).
Claim 13:  Goetz teaches all the limitations of claim 11, above.  Goetz is silent regarding “wherein the gesture sensor is located on- or at the level of, a lower border of the display housing.”
Jassal teaches “wherein the gesture sensor is located on- or at the level of, a lower border of the display housing (i.e. cameras 708 located at the… bottom… of the device as a display element 706 [Jassal 0073]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goetz to include the feature of having the ability to position a gesture sensor at a lower border of a display as disclosed by Jassal.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “it can be especially advantageous to provide rich media content, such as advertising, via mobile electronic devices [Jassal 0002].”

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Jassal, in further view of Macdougall.
Claim 15:  Goetz and Jassal teach all the limitations of claim 13, above.  Goetz teaches “wherein, when the computer based gesture sensor application is in an activation mode (i.e. gesture control is active (or "on" to indicate that the system is currently detecting gestures or using gesture input) [Goetz 0043]).”
Goetz and Jassal are silent regarding “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters the idle mode.”
Macdougall teaches “the gesture sensor only needs to receive one input gesture before the computer based gesture sensor application enters the idle mode (i.e. computer system exits the mode of operation after the user performs the user gesture. Once the user gesture is complete, the computer system may exit the gesture tracking mode and/or command mode. At this point, the computer system may no longer accept a gesture input [Macdougall 0082]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goetz and Jassal to include the feature of having the ability to enter an idle mode after one gesture as disclosed by Macdougall.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to resolve the issue where “in touch-free systems, there is not an inherently clear way to determine the beginning and end of a gesture [Macdougall 0004].”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz, in view of Jassal, in further view of Bedikian.
Claim 18:  Goetz and Jassal teach all the limitations of claim 13, above.  The two modes are an activation mode and an idle mode.  Goetz teaches an activation mode (re: activation mode: i.e. present a visual and/or audible indication to user 14 that the gesture control mode has been entered [Goetz 0048]).
Goetz and Jassal are silent regarding “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three.”
Bedikian teaches “comprising means for providing feedback after every change of mode of the computer based gesture sensor application, said means for providing feedback being visual or audible or haptic or any combination of the three (re: idle mode: i.e. modes useful in various embodiments include an "idle," in which no control is selected nor virtually touched… [Bedikian 0102]… Transitions between the different operational modes may… be visually indicated… or audio feedback [Bedikian 0108]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goetz and Jassal to include the feature of having the ability to provide feedback after changing to an idle mode as disclosed by Bedikian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “advantageously, this approach affords reliable gesture recognition without the algorithmic complexity normally associated with the need for the computer to guess the answers; thus, it helps reduce software complexity and cost [Bedikian 0066].”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to gesture tracking, mode switching, and their UI's. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171